Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed November 19, 2021.
Claims 1-10 and 15-18 have been amended.
Claim 21-24 have been added.
Claims 1-10 and 15-24 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated October 5, 2021 and December 22, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 1, the claim recites the limitation "the plurality of digital assistance devices" in lines 2-3 of the last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Publication 2016/0225371 A1) in further view of Madere et al. (US Publication 2014/0156282 A1).
Regarding claim 1, Agrawal teaches a computer-implemented method for generating actionable operations for distribution in a crowd-sourced digital assistant network, the method comprising:
recording, by a digital assistant device, a set of received inputs and application events that correspond to an application installed on the digital assistant device, the set of received inputs and application events being recorded for storage in a first action dataset, and further corresponding to a result generated via the application (at block 402 the manipulation monitor module 340 interfaces with the display controller ... At block 404 the user manipulation monitor module 340 determines, through monitoring ... At block 406, the user manipulation monitor module 340 registers the viewable element manipulation detected at block 404 ... At block 408, the attribute extractor module 344 determines one or more attributes ... At block 410, the user manipulation monitor module 340 determines whether the user's manipulation of the viewable element detected at block 404 ... at block 412 the manipulation monitor module 340 determines ... If so, method 400 returns to block 402 to identify the next view screen and continue monitoring … as represented by block 413, before initiating voice command generation, the VSCI utility 225 may elect to monitor one or more additional iteration … At block 418, the voice command generator module 346 generates the voice command set 366 from the voice command syntax, the command terms, and their alternative terms)([0050-0056] and [0061]; Figure 4 reference elements 402-413 and 418 – an iterative process that records/stores inputs and application events is shown, the examiner notes any sequence of inputs will correspond to a result); 
receiving, by the digital assistant device, a set of commands to generate a set of command templates for storage in the first action dataset, generating the set of command templates on terms and determined parameters … (The method 400 is initiated in response to a trigger 401 indicating that the user has, or shortly will be, manipulating the electronic device … at block 414 the voice command generator module 346 uses the viewable element manipulation sequence 352 and attribute metadata generated at blocks 402-412 to identify these command actions and determine one or more command terms representative of the command actions ... at block 416 the voice command generator module 346 determines a voice command syntax representing the operation)([0050], [0057] and [0060]; Figure 4 reference elements 400, 414, and 416 – initialization of determining command term and alternative terms based on attributes and determining voice command syntax is shown; the examiner notes [0030] discusses how commands work); 
(At block 418, the voice command generator module 346 generates the voice command set 366 from the voice command syntax, the command terms, and their alternative terms)([0061]; Figure 4 reference element 418 – generating and storing voice command set is shown; the examiner notes a command set is based on inputs, events, and commands); 
communicating, by the digital assistant device, the first action dataset to the remote server for distribution to the plurality of digital assistant devices, each of the plurality of digital assistant devices being configured to interpret the first action dataset to reproduce thereon the result via the application (after dynamically inferring a voice command set and corresponding viewable element manipulation sequence ... the electronic device ... can share the voice command set/viewable element manipulation sequence with other electronic devices via a networked service … other electronic devices may download the voice command set/viewable element manipulation sequence for implementation at the respective other electronic devices)([0020]).
Agrawal differs from the claim in that Agrawal fails to teach identifying a parameter associated with a term in the set of commands, determining a type of parameter associated with the term, replacing the parameter with the type of parameter, and generating a command template for the set of command templates. However, identifying a parameter associated with a term in a set of commands, determining a type of parameter associated with the term, replacing the parameter with the type of parameter, and generating a command template for the set of command templates is taught by Madere (At step 204, the natural language command string is parsed to create a list of tokens contained in the natural language command string ... At step 206, the symbol and cardinals for each token in the list of tokens are determined ... At step 208, in a semantic manifold an element data structure is created for each token in the list of tokens … At step 216, the “selected job” is executed in order to create a command translation ... Execution of a job may also alter the elements in the semantic manifold. For example, a job for an “e-mail address” symbol may have two sub-elements of different elements that should be processed to perform the operations for the “e-mail address” element ... At step 234, the command translation produced by the execution of the job queue is processed to create code)([0048-0052]; Figure 2 – a process generating a command template based on identifying a parameter, determining a type, and replacing is shown). The examiner notes Agrawal and Madere teach a method for recognizing commands. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the generating of Agrawal to include the identifying, determining, replacing, and generating of Madere such that the method identifies elements in a command set for replacement prior to generating a command template. One would be motivated to make such a combination to provide the advantage of adding additional translation information to provide for a flexible translation of commands. 
	Regarding claim 2, Agrawal-Madere teach the computer-implemented method of claim 1, wherein the set of received inputs includes a click input or a touch input (Agrawal - a user may touch the touchscreen 101 (FIG. 1) at a location (X,Y))([0051]), wherein the application events comprise parsing metadata and graphical user interface elements (Agrawal - the electronic device monitors a user's manipulations of viewable elements ... identify a sequence of tactile manipulations of viewable elements ... from descriptive information and other metadata associated with the viewable elements ... electronic device generates a voice command set)([0018]), and wherein the remote server comprises a plurality of action datasets generated based on command templates, the plurality of action datasets generated by a plurality of digital assistant devices (Agrawal - The cloud service 1902 then may integrate this information into the command set data store 1910 for subsequent distribution to other electronic devices)([0124]).
Regarding claim 3, Agrawal-Madere teach the computer-implemented method of claim 1, wherein the application events include an interaction with a graphical user interface element of the application and a detected operation of the application (Agrawal – the main screen presents a list 508 of recent contacts and a “compose text” icon 510. The user “clicks” the icon 510 ... the attribute extractor module 344 accesses the view hierarchy 236 to identify the manipulated viewable element (identified as “TO_FIELD”), its metadata (the text description “To: field”))([0065-0066]; events including interaction with an UI element (i.e. icon) of an application (i.e. Text Message) and operation of the application (i.e. filling fields) is recorded).
Regarding claim 5, Agrawal-Madere teach the computer-implemented method of claim 1, wherein the received set of commands includes a set of command representations communicated to the digital assistance device from another digital assistance device, the set of command representations comprising a corresponding string of text (Agrawal - The voice command syntax provides a basic representation of how the user may describe the actions, the variables associated with the command actions, and their order when giving a voice command representing the action ... a voice command syntax may be identified as “compose message to <destination address> stating <message body>”)([0060]).
Regarding claim 6, Agrawal-Madere teach the computer-implemented method of claim 5, the corresponding string of text being generated based on converted speech data received by the another digital assistant device (Agrawal - can share the voice command set/viewable element manipulation sequence with other electronic devices via a networked service … at block 416 the voice command generator module 346 determines a voice command syntax representing the operation)([0020] and [0060]).
Regarding claim 7, Agrawal-Madere teach the computer-implemented method of claim 1, the result being associated with a particular operation or a particular output of the corresponding  (Agrawal - the attribute extractor module 344 accesses the view hierarchy 236 to identify the manipulated viewable element (identified as “SEND_MSG”), its metadata (the text description “Send Message”) … the user may select from a plurality of alternative software applications to fulfil one or more actions within the software operation as a whole)([0068] and [0071]), and wherein the parameter comprises an artist, a genre, a title, or a location (Madere - a job for an “e-mail address” symbol may have two sub-elements of different elements that should be processed to perform the operations for the “e-mail address” element)([0050]; an email address is a form of location). 
Regarding non-transitory computer storage medium claim 21, the claim generally corresponds to method claim 1, and recites similar features in non-transitory computer storage medium form; therefore, the claim is rejected under similar rational.
Regarding claim 23, Agrawal-Madere teach the non-transitory computer storage medium of claim 22, further comprising:
communicating a list of applications installed on the digital assistant device to the remote server; and receiving a particular action dataset from the remote server based on the list of applications communicated to the remote server (Agrawal - many users may be using the same software application to perform the same operation on their respective electronic devices ...  a networked service provider or software provider may undertake the analyses described above and then distribute the resulting voice command set and viewable element manipulation sequence to its users)([0121]; in order to perform an analysis of relevant action dataset to distribute, user applications installed on the device must be communicated to the server).
Regarding claim 24, Agrawal-Madere teach the non-transitory computer storage medium of claim 23, wherein the list comprises information associated with application version (Agrawal-Madere does not explicitly disclose that the identifying information includes a version of the corresponding application. However, Agrawal does disclose that needing the correct version of the software is important and being able to determine whether the software is the current version and most updated. See e.g., [0123], (discussing that when the user updates software, it will determine current version and bundle any updated voice commands with it). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Agrawal before them given that Agrawal is cognizant of versioning and already capable of including application identifying information to further include the version of the application the voice command was made for in the identifying information. One would be motivated to do so for easier cross-referencing in ensuring that the correct version of the software was being used) and operating system for each of the applications installed on the digital assistant device (Agrawal - FIGS. 5 and 6 illustrate a particular example of the manipulation sequence inference phase 111 and the voice command set generation phase 112 ... identified as view screen “OS_Home_1”)([0064]; The examiner notes that even if Fig. 4 doesn't show the exact name of the OS, such a modification would be obvious in view of [0123] for the same reason as above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, Madere, and in further view of Zlokarnik et al. (US Patent 6,594.630 B1).
Regarding claim 4, Agrawal-Madere teach the computer-implemented method as applied above wherein the set of received input and application events being recorded in sequence (Agrawal - the manipulation monitor module 340 has generated a viewable element manipulation sequence having the sequence of manipulation entries 504, 514, 524, 530, and 536)([0070]). Agrawal-Madere differs from the claim in that Agrawal-Madere fails to teach a timing attribute associated with a delay between successive inputs. However, a timing attribute associated with a delay between successive inputs is taught by Zlokarnik (each of the voice templates 158, 160 and 162 includes a pause model 164 of predefined duration between keywords in the voice commands ... the command “lightson” in the previous example becomes “lights<pause>on”)(column 9 lines 66-67 and column 10 lines 1-3). The examiner notes Agrawal, Madere, and Zlokarnik teach a method for recognizing commands. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the action dataset of Agrawal-Madere to include the timing attribute of Zlokarnik such that the method includes a delay between inputs. One would be motivated to make such a combination to provide the advantage of reducing the best state sequence from remaining longer than a fixed number of frames in the model.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coccaro et al. (US Patent 8,453,058 B1) in further view of Madere, Majaniemi (US Patent 6393403 B1), and Bae et al. (US Publication 2014/0082501 A1).
Regarding claim 15, Coccaro teaches a computer-implemented method executing an actionable operation received from a crowd-sourced digital assistant network, the method comprising:
receiving, by a digital assistant device via the crowd-sourced digital assistant network, a command representation generated by another computing device (At step 420, client device 400 may transmit a representation of an audio shortcut to server device 410 … server device 410 may transmit a representation of the audio shortcut to client device 412)(column 14 lines 8-9 and column 15 lines 5-6);
determining … that the … command representation corresponds to a command template stored in an action dataset indexed by one of the digital assistant device or a server of the crowd-sourced digital assistant network … indexing of the … action dataset based on the command template store in the action dataset (a fuzzy matching technique may determine correlations between aspects of two or more phrases based on looking up one of the phrases in a database of previous matches to determine that other phrases are close .. Since these audio commands are a near, though not exact, match, server device 410 may consider them to be the same voice command)(column 14 lines 57-60 and lines 64-66; commands are indexed based similarity to other commands); 
determining  an application associated with the action dataset based on the command template stored in the action dataset … and interpreting, by the digital assistant device, the received action dataset to reproduce a set of recorded events or tasks involving the application stored on the digital assistant device (an audio shortcut involves an audio command being used to represent a sequence of one or more inputs on a client device ... At step 432, client device 412 may perform the function in response to receiving the audio command via the user interface of client device 412)(column 2 lines 42-44 and column 15 lines 9-11; voice input is interpreted and events (e.g. launching and controlling of an application) are determined and executed). 
Coccaro differs from the claim in that Coccaro fails to teach the determination of correspondence of a command representation (i.e. fuzzy matching) is preformed by the digital assistant device. However, preforming fuzzy matching of command by a digital assistant device is taught by Madere (there is a computer system 110 that performs the operations of the natural language translator system 112 and the target application(s) 122 ... one or more users may employ the fuzzy personal programming language through an interface operably connected to the natural language command application at step 1504)([0026] and [0083]; Figure 1 – running a language translator including fuzzy matching on a digital assistant device is shown). The examiner notes Coccaro and Madere teach a method for recognizing commands. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Coccaro to include the determining of Madere such that the method determines a correspondence of a command on a digital assistant device. One would be motivated to make such a combination to provide the advantage of reducing lag in fuzzy matching of commands.
(The speech recognition operation makes use of a look-up table, stored in the RAM 16, which contains a set of templates corresponding to respective spoken commands)(column 5 lines 2-5). The examiner notes Coccaro, Madere, and Majaniemi teach a method for recognizing commands. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the indexing of Coccaro-Madere to include the indexing of Majaniemi such that the method indexes action datasets locally on a device. One would be motivated to make such a combination to provide the advantage of efficiently looking up commands.
The combination of Coccaro-Madere-Majaniemi fails to teach indexing messages (i.e. portions of email or text message). However, indexing portions of a text message with action datasets is taught by Bae (The singular structure rule definition operation can be summarized as shown in Table 1 ... "Home" is spoken ... send text ... the user may input the message content to be sent to the recipient (e.g. “boyfriend”) ... “send my location” as the message content to be sent to the “boyfriend.”)([0150], [0151], and [0160]; Figure 4F – an exemplary indexed portion of a text message with an action dataset is shown). The examiner notes Coccaro, Madere, Majaniemi, and Bae teach a method for recognizing commands. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the indexing of Coccaro-Madere-Majaniemi to include the indexing of Bae such that the method indexes message with action datasets. One would be motivated to make such a combination to provide the advantage of producing messaging action datasets for execution recognition.
Regarding claim 18, Coccaro-Madere-Majaniemi-Bae teach the computer-implemented method of claim 15, wherein the action dataset is indexed with the plurality of indexed action datasets stored on the digital assistant device based on profile information associated with a user of the digital assistant device, the profile information comprising previously received commands from the user (Bae - Referring to FIG. 3A, the CAS application provides a User Interface ... including a first menu 310 (e.g., my menu or ‘My Rule’ in FIG. 3A) for displaying a list of the rules defined by the user)([0134]; Figure 3A – commands associated with a user is shown), and wherein the indexed messages comprise portions of emails and text messages transmitted by the user of the digital assistant device via at least one application different than the application associated with the action dataset (Bae - the user may make a speech input of “send my location” as the message content to be sent to the “boyfriend.” ... the user may define the rule using the user device 100. For example, the user may activate the rule generation function (or application))([0160] and [0192]; store portions of messages (i.e. “send my location”) is transmitted by a user though a rule creation/voice recognition application which is different than the text messaging application associated with the action).
Regarding claim 19, Coccaro-Madere-Majaniemi-Bae teach the computer-implemented method of claim 15, wherein the set of recorded events or tasks corresponds to one of a set of applications installed on the digital assistant device (Coccaro - the voice command “get weather” could be associated with changing the state of the client device's weather application so that the current weather report is displayed or played out)(column 3 lines 12-14).
Regarding claim 20, Coccaro-Madere-Majaniemi-Bae teach the computer-implemented method of claim 19, wherein the action dataset is received based on a determination the digital assistant device has the corresponding application installed thereon (Coccaro - At step 432, client device 412 may perform the function in response to receiving the audio command via the user interface of client device 412. Similarly, at step 434, client device 414 may perform the function in response to receiving the audio command via the user interface of client device 414.)(column 15 lines 9-14; in order for clients to execute the same command the same corresponding application must be installed).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable Coccaro, Madere, Majaniemi, Bae in further view of Anupam et al. (US Patent 6,535,912 B1).
Regarding claim 16, Coccaro-Madere-Majaniemi-Bae teach the computer-implemented method as applied above, wherein the command representation is generated by a speech-to-text engine of the digital assistant device based on received speech data (Coccaro - The client device may use speech recognition to determine that the phrase “parameter X” indicates that (i) the user is defining a parameterized audio command, and (ii) a parameter will be referred to as “parameter X.”)(column 12 lines 42-45). 
Coccaro-Madere-Majaniemi-Bae differs from the claim in that Coccaro-Madere-Majaniemi-Bae fails to teach the command template including a command template condition associated with a portion of events requiring an authentication procedure, the command template condition determined from the set of recorded events. However, Anupam discloses of recording and storing a set of received inputs and application events comprising a command template condition associated with a portion of events requiring an authentication procedure, the command template condition determined from the set of recorded events (if the form requires an input of a user's identity or password for one or more elements ... The property selected by the user for such an element is then stored, at step 119 ... at step 121, the current element value ... on the form is stored in the smart bookmark ... at step 122, the property selected by the user is determined to be “wait-for-user input”, then the current element value is not stored in the bookmark … During playback of the smart bookmark, therefore, the user will be prompted to enter his password)(column 7 lines 3-18 and column 8 lines 50-51; if a password is required (i.e. authentication procedure) it will be treated as special condition, the user will be prompted to enter his password). The examiner notes Coccaro, Madere, Majaniemi, Bae, and Anupam teach a method for recognizing commands. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the recorded inputs of Coccaro-Madere-Majaniemi-Bae to include the authentication procedure monitoring and handling of Anupam such that the method includes recording an authentication command template condition. One would be motivated to make such a combination to provide the advantage of ensuring that passwords and other authentication procedures are handled differently and not automatically recorded for security reasons.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable Coccaro, Madere, Majaniemi, Bae in further view of Marcelais et al. (US Publication 2013/0066901 A1).
Regarding claim 17, Coccaro-Madere-Majaniemi-Bae teach the computer-implemented method as applied above, wherein the action dataset is indexed (i.e. stored) (Majaniemi - The speech recognition operation makes use of a look-up table, stored in the RAM 16, which contains a set of templates corresponding to respective spoken commands)(column 5 lines 2-5). Coccaro-Madere-Majaniemi-Bae differs from the claim in that Coccaro-Madere-Majaniemi-Bae fails to teach generating a hash on the stored data, determining if data is different than stored data and determining a change based on a hash signature (i.e. comparing hashes), and storing based on the change. However,  generating a hashes for data, comparing hashes to determine change and difference, and storing the change is taught by Marcelais (the comparison tool 108 can generate a hash list 118 for each of the files 110, 112 ... proceeds to operation 214, wherein the comparison tool 108 compares the hash lists 118 generated in operation 212 and/or obtained in operation 202 ... to operation 216, wherein the comparison tool 108 stores differences determined to exist between the compared hash lists 118 ... differences noted between the hash lists 118 can correspond to functional differences between the files 110, 112)([0044-0047]). The examiner notes Coccaro, Madere, Majaniemi, Bae, and Marcelais teach a method for storing data on .


Allowable Subject Matter
Claims 8-10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-10 and 15-24 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for generating, sharing, and updating action datasets. 
5671328
6418410B1
7996442B2
8620652B2
9299347B1
9311403B1
10192549B2
20020055841A1
20070124149A1
20090299751A1
20130246050A1
20170132199A1
20180006885A1
WO2020096820A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145